                Case 6:21-cv-00144-ADA Document 38-3 Filed 04/30/21 Page 1 of 1


Subject: RE:[CASE 8150059851] Request for Neutral Patent Evalua=on
Date: Tuesday, April 27, 2021 at 2:06:22 PM Mountain Daylight Time
From: patent-evalua=on@amazon.com
To:      Zac Garthe


Hello,

We are wri=ng to inform you that per Judge Albright’s order in the pending li=ga=on, we are suspending Neutral
Patent Evalua=on case 8150059851 un=l further no=ce.

Best regards,

Neutral Patent Evalua=on Team
Amazon.com

--




                                                                                                                 Page 1 of 1
